Citation Nr: 1621958	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from October 1968 to October 1971, including in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an August 2012 decision, as pertinent to this appeal, the Board denied service connection for hypertension.  The Veteran appealed from this decision to the United States Court of Appeals for Veterans Claims ("Court").  In a November 2013 memorandum decision, the Court vacated the August 2012 decision to the extent that it denied service connection for hypertension.  In April 2014, the Board remanded this issue for development to comply with the Court's directives.  

In August 2015, the Board issued another decision that denied service connection for hypertension.  The Veteran again appealed from the Board denial to the Court.  In a March 2016 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the August 2015 Board decision for additional development.

Accordingly, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The 2016 Joint Motion found that the Board had relied on an inadequate medical opinion that failed to comply with the Board's April 2014 remand instructions.  

In April 2014, in order to comply with the November 2013 Court directives, the Board directed a VA examiner to provide an opinion as to whether it is at least as likely as not that any the Veteran's hypertension was caused or otherwise related to his active service, to include presumed exposure to herbicide agents (Agent Orange) during service in Vietnam.  The Board also instructed the examiner to "discuss the National Academy of Sciences (NAS) Veterans and Agent Orange Updates," noting that these updates concluded that there was "limited or suggestive" evidence of an association between hypertension and exposure to herbicides.  

The Veteran underwent a relevant VA examination in May 2014.  The examiner opined in that report that it was less likely than not that the Veteran's hypertension was incurred in or caused by service, reasoning that there was one isolated elevated blood pressure reading in the Veteran's service medical records (SMRs), but that the Veteran had reported no diagnosis or treatment until the mid-2000's.  

In an October 2014 addendum, the same examiner stated that he had reviewed the "conflicting medical evidence" and again opined that the Veteran's hypertension was most likely not due to service.  The examiner reasoned that the Veteran denied any history of hypertension until 2003 at the earliest and there was no hypertension noted in the SMRs, and thus, hypertension was not present during service.  The 2016 Joint Motion did not find any fault with this portion of the addendum opinion.

The VA examiner also opined in October 2014 that the Veteran's hypertension was not at least as likely as not due to Agent Orange exposure, reasoning that hypertension is not listed in VA's regulation as a condition presumed to be secondary to Agent Orange exposure.  The examiner further stated, "Despite data that suggests a possible relationship, this is not considered sufficient until the VA designates HTN as presumptive."  The examiner also reasoned that the Veteran appeared to have essential hypertension with onset at about age 50, and stated that the prevalence of hypertension in the U.S. at age 50 is fifty percent.  

The Joint Motion found that this rationale was inadequate because, even if a diagnosed condition is not on the presumptive list for service connection, the Veteran is not precluded from establishing direct service connection with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009).  The Joint Motion discussed other possibly pertinent factors in a claim involving herbicide exposure and found that the examiner did not adequately discuss the 2010 NAS Update.  The Joint Motion directed that a new VA examination or opinion be obtained to address questions as set forth below in the remand numbered directives.  

The Board's 2014 decision and the Joint Motion referred to the 2010 NAS Update.  In a June 2010 public notice, VA summarized the NAS Updates and stated:

The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant.  The primary evidence in favor of an association is the recent study by Kang et al.  Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors....  In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension.

75 Fed. Reg. 32540, 32549 (June 8, 2010).  

Another NAS Update was provided in 2012, which again placed hypertension in the category of "limited or suggestive" evidence of an association to herbicide exposure.  In a 2014 public notice, VA again summarized the NAS Updates and additional studies pertaining to hypertension since 2010, and stated: 

As noted in VA's evaluation of prior NAS reports, ... the evidence overall includes a wide variety of results.  While some Veteran studies have reported increased incidence of hypertension, others have found no increase.  Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension.  Two environmental studies published since Update 2010 examining environmental exposures in Taiwan and Alabama suggested a possible association between serum concentration of dioxin-like compounds and elevated blood pressure.  Based on this limited amount of new information, NAS reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  The two studies that provide evidence of an increased risk are limited by the design of the study or the type of assay used to measure exposure.  

79 Fed. Reg. 20308, 20309-20310 (April 11, 2014).  

The Veteran also asserted that his hypertension is secondary to Type II diabetes mellitus; however, he is not service-connected for diabetes.  The Board denied that claim in August 2012.  Although the Veteran appealed from that decision, in November 2013, the Court only vacated the portion of the August 2012 decision that denied service connection for hypertension, finding that the claim for diabetes had been abandoned.  As such, the Court affirmed that portion of the August 2012 decision.  The 2016 Joint Motion did not discuss secondary service connection.

Nevertheless, the Board observes that the Veteran is currently service-connected for posttraumatic stress disorder (PTSD), effective since December 2002.  Further, VA has noted the possibility of a relationship between PTSD and hypertension.  For example, VA's National Center for PTSD has stated:

PTSD may promote poor health through a complex interaction between biological and psychological mechanisms.  The National Center for PTSD and other laboratories around the world are studying these mechanisms.  Current thinking is that the experience of trauma brings about neurochemical changes in the brain.  These changes may have biological, as well as psychological and behavioral, effects on one's health.  For example, these neurochemical changes may create a vulnerability to hypertension and atherosclerotic heart disease that could explain in part the association with cardiovascular disorders.  

PTSD: National Center for PTSD, http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp (last updated February 23, 2016; visited May 25, 2016) (emphasis added).  Thus, the Board finds that the theory of service connection for hypertension as secondary to service-connected PTSD has been raised by the record.  The VA examiner should address this theory upon remand.  

Finally, there is a suggestion of outstanding VA treatment records that may help substantiate the claim for hypertension, to include based on aggravation by PTSD.  The claims file includes service treatment records and post-service VA and private medical records dated through 2010.  It appears that he continued to receive VA treatment since January 2009, which was the date of the last VA record in the claims file.  The Veteran has not identified any outstanding non-VA records.  See also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed.Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) (2015) "extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").  Thus, any updated VA treatment records should be obtained prior to the VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain copies of any outstanding VA treatment records for the Veteran since January 2009.  If any identified records are not available, notify the Veteran of the missing records, the attempts made, and allow an opportunity to provide the records himself.

2.  Thereafter, schedule the Veteran for a new VA examination for hypertension, to be conducted by a different examiner than the individual who provided the two 2014 reports as to hypertension.  The examiner must examine the Veteran, review the entire claims file, and respond to the following questions: 

(a)  Concerning direct service connection:  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension was directly incurred during service, to include as a result of his presumed exposure to herbicides in Vietnam?  

The examiner is advised that "at least as likely as not" means more than a mere possibility of a relationship, but there must only be a 50 percent probability or more of a relationship.  

In responding to this question, per the Joint Motion, the examiner must specifically reference, in his or her opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure.  

In addition, per the Joint Motion, the examiner must discuss: (1) whether he or she finds the NAS Updates to be persuasive; (2) whether there are other risk factors that might be the cause of the Veteran's hypertension; and (3) whether the Veteran's hypertension has manifested in an unusual manner.  The examiner must weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors. 

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure.  

The examiner's report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  If any requested opinion cannot be provided without resort to speculation, the reasons for this determination should be explained in the report.

(b)  Concerning secondary service connection:

(i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused his hypertension? 

(ii)  If not, is it at least as likely as not that the service-connected PTSD aggravated (chronically worsened in severity beyond its natural progression) the hypertension?  

If there was aggravation, identify the baseline level of severity of hypertension before the onset of aggravation, and the degree of additional disability resulting from the aggravation, to the extent possible.

(iii)  In considering the above, the examiner should review the VA article concerning effects of PTSD on physical health, which noted a possible relationship between PTSD and hypertension.  See http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.

The examiner's report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  If any requested opinion cannot be provided without resort to speculation, the reasons for this determination should be explained in the report.

3.  The AOJ must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

